Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 1 of 59 PageID: 8




              EXHIBIT A
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 2 of 59 PageID: 9
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 3 of 59 PageID: 10
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 4 of 59 PageID: 11
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 1 of 54 Trans ID: LCV20202025038
     Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 5 of 59 PageID: 12




Matthew A. Luber, Esq. - NJ ID # 017302010
  mal@njlegal.com
R. Armen McOmber, Esq. - NJ ID # 018251998
  ram@njlegal.com
Christian V. McOmber, Esq. – NJ ID # 012292010
 cvm@njlegal.com
Kelly E. Adler, Esq. - NJ ID # 019242008
  kea@njlegal.com
Charles J. Kocher, Esq. – NJ ID # 016952004
  cjk@njlegal.com
Meghan A. Clearie, Esq. - NJ ID #306642019
  mac@njlegal.com
Jeffrey D. Ragone, Esq. - NJ ID # 276772018
   jdr@njlegal.com
McOMBER McOMBER & LUBER, P.C.
39 East Main Street
Marlton, New Jersey 08053
(856) 985-9800 Phone
(856) 263-2450 Fax
Attorneys for Plaintiff, Jesse C. (Jay) Crosson, Ph.D.
 JESSE C. (JAY) CROSSON, PH.D.,                      SUPERIOR COURT OF NEW JERSEY
                                                     LAW DIVISION
                               Plaintiff,            MIDDLESEX COUNTY

               vs.                                DOCKET NO.:

 TMF HEALTH QUALITY INSTITUTE,                      Civil Action
 STEPHEN D. THOMAS, DEBBIE LOVATO,
 THOMAS MANLEY, ABC CORPORATIONS COMPLAINT & DEMAND FOR TRIAL
 1-5 (fictitious names describing presently BY JURY
 unidentified business entities); and JOHN DOES
 1-5 (fictitious names describing presently
 unidentified individuals),

                           Defendants.

       Plaintiff Jesse C. (Jay) Crosson, Ph.D. (“Plaintiff”), by way of this Complaint against

Defendant TMF Health Quality Institute (“Defendant TMF” and/or “Corporate Defendant”),

Defendant Stephen D. Thomas (“Defendant Thomas”), Defendant Debbie Lovato (“Defendant

Lovato”), and Defendant Thomas Manley (“Defendant Manley”) (collectively “Defendants”),

alleges as follows:


                                              1
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 2 of 54 Trans ID: LCV20202025038
     Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 6 of 59 PageID: 13




                                        INTRODUCTION
       This case concerns the precise discrimination and retaliation the New Jersey Law Against

Discrimination (“NJLAD”) N.J.S.A. 10:5-12 et seq. is intended to eradicate. Plaintiff is a high-

level, dedicated corporate executive who was subjected to intentional, repeated, and unlawful

retaliation for objecting to, and attempting to remediate, racial prejudice and discriminatory

practices occurring in the workplace.      Despite having been praised for his hard work, his

dedication, and his diligence in carrying out his duties, and despite having received not a single

disciplinary action or reprimand at any point in time in his career with Defendant TMF, when

Plaintiff reported the misconduct and diversity issues through proper channels, Plaintiff’s career

at Defendant TMF was finished.

       As discussed below, in blatant retaliation for engaging in protected conduct, Defendants

intentionally thwarted Plaintiff’s efforts to create a corporate culture that fostered inclusion and

diversity, deliberately smeared his character to individuals throughout the company, made false

accusations regarding his job performance and conduct in the workplace, interfered with his ability

to carry out his duties, and subjected Plaintiff to a sham internal investigation, all in a concerted

and coordinated effort to cover-up his eventual wrongful termination of employment. In fact,

when Plaintiff reported as much to his superiors, Defendants ignored the opportunity to take

corrective action and immediately terminated his employment – the next business day under the

guise of “a reduction in force.”

       In short, while Defendant TMF claims “the company strives to ensure a workplace with a

diverse team of people and professions … free of discrimination, intimidation, and harassment,”

this rhetoric is entirely hollow. Fortunately, New Jersey law provides redress for individuals

subjected to such treatment in the workplace. Plaintiff thus brings this lawsuit.



                                                  2
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 3 of 54 Trans ID: LCV20202025038
     Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 7 of 59 PageID: 14




                                            PARTIES
       1.      At all relevant times herein, Plaintiff is a Jewish, Caucasian individual residing in

Highland Park, New Jersey and was employed by Defendant TMF as a Quality Improvement

Executive for Research and Assessment.

       2.      Defendant TMF has a principal place of business at 3107 Oak Creek Drive, Suite

200, Austin, Texas 78727. At all times relevant hereto, Defendant is an "employer" as defined

under the NJLAD and directly employed Plaintiff and Individual Defendants.

       3.      Defendant Thomas is a Senior Advisor to the President and CEO of Defendant

TMF. Defendant Thomas also serves as the Chief Human Resources Officer for the company.

Defendant Thomas is, upon information and belief, a citizen of Texas. This claim is brought

against Defendant Thomas in his individual capacity and/or as an agent or servant of Defendant

TMF during the course of his employment.

       4.      Defendant Lovato is the head of Business Development of Defendant TMF.

Defendant Lovato is, upon information and belief, a citizen of Texas. This claim is brought against

Defendant Lovato in her individual capacity and/or as an agent or servant of Defendant TMF

during the course of her employment.

       5.      Defendant Manley is the Chief Executive Officer for Defendant TMF. Defendant

Manley is, upon information and belief, a citizen of Texas. This claim is brought against

Defendant Manley in his individual capacity and/or as an agent or servant of Defendant TMF

during the course of his employment.

       6.      Defendant ABC Corporations 1 through 5 are currently unidentified business

entities who have acted in concert with Corporate Defendant(s), and/or currently unidentified

business entities responsible for the creation and/or implementation of harassment or anti-



                                                 3
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 4 of 54 Trans ID: LCV20202025038
     Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 8 of 59 PageID: 15




discrimination policies of Corporate Defendant(s), and/or currently unidentified business entities

who have liability for the damages suffered by Plaintiff under any theory advanced herein.

        7.     Defendants John Does 1 through 5 are currently unidentified individuals who acted

in concert with Defendants and/or currently unidentified individuals responsible for the creation

and/or implementation of harassment or anti-discrimination policies of Corporate Defendant(s)

and are currently unidentified individuals who may have liability for the damages suffered by

Plaintiff under any theory advanced herein.

                             FACTS COMMON TO ALL CLAIMS
        8.     Plaintiff repeats each and every allegation set forth above as if set forth fully herein

at length.

        9.     Since 1984, Defendant TMF has been a Quality Improvement Organization in the

business of improving care provided to Medicare beneficiaries through cooperative efforts with

the health care community.

        10.    Defendant TMF “promotes quality health care through contracts with federal, state

and local governments, as well as private organizations” by “develop[ing] and implement[ing] a

broad array of health care quality improvement projects.”1

        11.    Defendant TMF’s mission statement is “to make measurable improvements in the

quality and delivery of health care.”2

        12.    Defendant TMF’s core values as stated on its website include “model integrity,

embrace innovation, celebrate success, strive for excellence, foster trust and teamwork, and focus

on those we serve.”3




1
  https://www.tmf.org/Government-Services/Products-and-Services
2
  https://www.tmf.org/Company-Information/Company-Overview/Governance-Mission
3
  https://www.tmf.org/Company-Information/Company-Overview/Governance-Mission

                                                  4
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 5 of 54 Trans ID: LCV20202025038
     Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 9 of 59 PageID: 16




       13.     According to the Defendant TMF’s Employee Handbook, the Equal Employment

Opportunity policy’s purpose is “To ensure that the company provides equal opportunity for

employment to all individuals and makes reasonable efforts to reflect an employee population

that mirrors the state’s diverse workforce.”

       14.     Regarding the work environment, “the company strives to ensure a workplace with

a diverse team of people and professions. This work environment is achieved through a productive,

efficient workforce that is free of discrimination, intimidation, and harassment.”

       15.     But, as discussed herein, the aforementioned “Equal Employment Opportunity

policy” exists in name only.

       16.     Despite these core values, Defendant TMF fostered a hostile and retaliatory work

environment wrought with discriminatory and racist conduct committed by upper-management

employees.

       17.     Defendants also discriminated against Plaintiff due to his religion and retaliated

against him immediately after he attempted to remediate the company’s lack of equal opportunity

measures and its refusal to make any real strides towards improving company diversity.

       18.     At its core, the company suppressed minority employees, failed to provide minority

employees with job advancement opportunities, failed to cultivate a culture of inclusion, and

disproportionately promoted the careers of Caucasian employees.

       19.     Plaintiff accepted the offer to work at Defendant TMF on September 13, 2018.

Plaintiff’s direct supervisor was Russell Kohl, Defendant TMF’s Chief Medical Officer,

Innovations Team.

       20.     Plaintiff was hired as the Quality Improvement Executive for Research and

Assessment with Defendant TMF.



                                                 5
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 6 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 10 of 59 PageID: 17




       21.       While discussing the position in August 2018, Dr. Kohl praised Plaintiff’s work

performance and potential contributions to the company:

             •   “The folks on the call were all very comfortable with your vision,
                 style and capabilities and would like to delve into the logistical
                 specifics in a way that might enable us all to make decisions by the
                 end of this week.”
             •   “We are creating a new position for you.”
             •   “While I do anticipate that it will ultimately involve directing
                 projects and managing the associated staff, I’d like to keep you
                 engaged with the analytics and innovation teams for a portion of
                 your time.”
             •   “… we’d like to use the Senior Innovation Strategist/Researcher
                 position to get you in the door without having to wait for the
                 development of a fully new position (generally takes a month or
                 two).”
             •   “I’d like to get your views across our work before tying you to a
                 specific team.”

       22.       As part of his job duties, Plaintiff was responsible for the Data Analytics Group

where he mentored senior professionals, led staff recruitment, and strategically mamanged

resources across multiple projects for Defendant TMF.

       23.       During the course of his employment, Plaintiff increased billable hours within the

Data Analytics group by 30%.

       24.       Plaintiff also designed and implemented a company-wide writing program for

Defendant TMF, focused on reducing proposal development costs and improving technical

proposal quality.

       25.       Plaintiff provided subject matter expertise and quality assurance reviews across a

multitude proposals potentially worth tens of millions of dollars and on multiple funded projects.




                                                  6
         MID-L-007812-20 11/10/2020 10:48:18 AM Pg 7 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 11 of 59 PageID: 18




          26.    With Plaintiff’s consultations and revisions of proposals, Defendant TMF

successfully increased its Quality Improvement Organization service area adding an additional

state.

          27.    Further, as part of his role with Defendant TMF, Plaintiff led the adoption and

implementation of new accounting and business development software while simultaneously

negotiating a 58% cost reduction for said software and other services..

          28.    Overall, Plaintiff has proved to be an exceptional employee, evidenced also by the

following performance evaluations, for Defendant TMF by increasing revenue, decreasing costs,

and improving the quality of employee’s work. Specifically:

                 From: Russell Kohl
                 To: Jay Crosson
                 Subject: FW: Jay Crosson - 2019 Executive KPIs
                 Date: Thursday, January 16, 2020 10:54:58 AM
                 Attachments: Adobe Digital Signature Instructions for PAF.pdf Jay
                 Crosson 2019 KPIs.pdf

                 Attached is your 2019 KPI sheet. You blew it out of the water.
                 Please sign via adobe and return it to me…

                 Russell Kohl, MD, FAAFP
                 TMF Health Quality Institute

                 ….

                 From: Fred Staeck
                 To: DG_Innovation Team
                 Subject: Jay getting Kudos during CEO Roundtable with remote
                 employees today
                 Date: Wednesday, May 29, 2019 4:20:48 PM

                 Jay was complimented several times by Tom Manley during our
                 CEO Roundtable with several remote folks. The compliments were
                 around 12th SOW contributions and helping TMF respond to a
                 changing landscape.

                 Congrats Jay!


                                                  7
       MID-L-007812-20 11/10/2020 10:48:18 AM Pg 8 of 54 Trans ID: LCV20202025038
      Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 12 of 59 PageID: 19




                  Hope this isn’t embarrassing Jay, but good news should also travel
                  fast.

                  Fred

                  Fred Staeck RN, BSN, PMP
                  Innovation Project Manager
                  TMF Health Quality Institute
                  3107 Oak Creek Drive, Suite 200 Austin, TX 78727-3107
                  Phone: (678) 943-1226
                  Email: Fred.Staeck@tmf.org
                  Web sites: www.tmf.org or http://tmfqin.org
                  …

                  From: Russell Kohl
                  To: Jay Crosson
                  Subject: Annual Review
                  Date: Thursday, October 24, 2019 5:22:37 PM
                  Attachments: Crosson 2019 Perf Eval.pdf

                  You’re doing awesome and pushing us to be better!

                  Russell Kohl, MD, FAAFP
                  Chief Medical Officer
                  TMF Health Quality Institute
                  3107 Oak Creek Drive, Suite 200 Austin, TX 78727-3107
                  Phone: (405) 706-3821
                  Email: Russell.Kohl@tmf.org
                  Web sites: www.tmf.org or http://tmfqin.org

                                     Performance Evaluation
 Employee’s Name:                                        Employee’s Job Title:
 Jesse "Jay" Crosson, PhD                                Quality Improvement Exec, Research and Assess
 Evaluator’s Name: Russell Kohl,                         Evaluator’s Job Title: Chief
 MD                                                      Medical Officer
       Key Performance Indicators (KPI)                  Standard/Expectation                 Achieved (Year-
                                                                                              End)
 1) Oversees, coordinates and manages health Identify and participate in the development      ☒ Yes    ☐ No
      research projects                         of topical pilot projects
 2)   Collaborates with the Business            Lead the preparation and submission of        ☒ Yes    ☐ No
      Development Department                    contract and grant proposals
 3)   Oversees and provides consultation to     Conduct interviews and analysis to properly   ☒ Yes    ☐ No
      company teams                             define challenges/potential solutions
 4)   Represent TMF research capabilities       Build new relationships with potential        ☒ Yes    ☐ No
      externally                                funders, govt agencies, and collaborating
                                                research
 5)                                                                                           ☒ Yes    ☐ No
Initial Meeting                                                                         Date: 11/28/18


                                                     8
      MID-L-007812-20 11/10/2020 10:48:18 AM Pg 9 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 13 of 59 PageID: 20



 Initial meeting held to discuss expectations and establish above KPI's
Mid-Year Meeting                                                                           Date: Ongoing 2019

 Weekly meetings on project performance were held, along with intermittent touchbases on individual career
 planning
Year-End Meeting                                                                           Date: 10/24/19

 Dr Crosson has brought invaluable competencies and energy to TMF. His active participation in the
 external implementation and research environments have provided the company with enhanced business
 development and collaboration opportunities, while his internal leadership and management skills strongly
 contributed to winning the NQIIC contract vehicle for TMF. He approaches situations thoughtfully and with
 a genuine desire to enhance both individual and corporate capabilities in a manner that both resolves the
 immediate issues and sets a firm foundation for future success.



        29.      Plaintiff also received a bonus of over $16,000 as recent as February 21, 2020 for

his “invaluable competencies and energy… active participation… leadership and management

skills… [and] he approached situations thoughtfully and with a genuine desire to enhance both

individual and corporate capabilities…”

                 Plaintiff Was an Excellent Employee and Ambassador
   for Company Diversity Initiatives – That All Changed When Plaintiff Reported Racist
         Conduct and Exposed the Company’s Failed Equal Opportunity Policies

        30.      After noticing a number of red flags, and as a part of his executive position with

the company, Plaintiff repeatedly attempted to broaden the company’s antiquated policies and

initiatives in connection with diversity matters.

        31.      On April 28, 2020, Plaintiff held a conference call with Teri Shea, an HR Specialist

who is responsible for maintaining Defendant TMF’s Affirmative Action Plan (“AAP”).

        32.      The purpose of this call was to discuss the educational qualifications on

professional level job descriptions that Plaintiff was working on as part of his duties to reorganize

the analytics group of Defendant TMF. Ms. Shea had been repeatedly resisting the addition of

educational qualifications; however, her reasoning was nonsensical and unsupported.

        33.      Plaintiff expected the call to illuminate this back and forth between Ms. Shea and

himself, but he did not expect to be met with racist views and troubling backlash.


                                                          9
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 10 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 14 of 59 PageID: 21




       34.     Ms. Shea, despite maintaining the AAP at Defendant TMF, proceeded to tell him

no educational requirement could be included for these highly technical jobs because “black

people do not get masters and doctoral degrees at the same rates.”

       35.     Plaintiff immediately objected to Ms. Shea – explaining that her comment and

views were unequivocally racist.

       36.     Plaintiff was forced to hang up the phone due to Ms. Shea’s abrasive reaction after

Plaintiff told Ms. Shea that her statement was racially prejudiced. Plaintiff told Ms. Shea, “this

conversation is disturbing on so many levels that I can no longer continue having it with you.”

       37.     Plaintiff reported the racist behavior and comments to his direct supervisor, Russell

Kohl, who instructed him to report it to Ty Clift, the Director of Contracts and Compliance.

       38.     Plaintiff reported the interaction via phone and email on April 28, 2020 that same

day. Plaintiff also reported a more general concern that the company had a general problem with

diversity culture and inclusion of minority employees. Specifically:

               From: Jay Crosson
               To: Ty Clift
               Subject: HR interaction
               Date: Tuesday, April 28, 2020 5:41:00 PM

               Hi Ty,

               Here is a summary of the interaction I had with Teri Shea in HR
               today:

                  •     Teri has been working with me on revising the Analytics
                        Group job descriptions in line with the reorganization that
                        you and I have previously discussed. Throughout this
                        process, she has repeatedly resisted my efforts to ensure that
                        the job descriptions align with my assessment of the needs
                        of TMF for a successful and productive analytics group. Key
                        to this reorganization is increasing the professional
                        expectations that TMF has for senior analytics group staff.
                        As part of this, I have determined that we need more
                        consistent and professionally-aligned educational and

                                                  10
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 11 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 15 of 59 PageID: 22




               training requirements for potential recruits. Specifically, I
               have determined that entry-level analysts should have a
               bachelor’s degree (or experiential equivalent), that senior
               analysts should have a master’s degree (or experiential
               equivalent), and that senior data scientists should have a
               doctoral degree (or experiential equivalent). The current
               senior staff in the analytics group all agree with this
               assessment. As I have tried to implement these changes, Ms.
               Shea has consistently refused to implement these changes.
           •   Earlier today, I sent her two emails (forwarded separately to
               you). One thanking her for her work on the entry level
               positions and making some final minor modifications to
               those descriptions. The second email indicated to her that her
               changes to the senior level positions were still not acceptable
               as they did not include the appropriate educational
               qualifications for the position.
           •   At approximately 2:15 pm central time today, I called Ms.
               Shea to discuss the educational qualifications issue. We have
               previously discussed this issue multiple times and I have
               made my requirements clear to her each of these times.
               Today, when I pressed her to include the master’s level
               qualification, she told me I needed to describe to her what
               someone would learn in that training that was required for
               the job. I gave her a high-level answer focused on training in
               study design and methods as it would not be appropriate to
               explain to her all of the training that typically is entailed in
               master’s level training in statistics or epidemiology. She then
               indicated that this would be a problem from an equal
               employment opportunity perspective. I asked her to explain
               how that could possibly be the case. She then proceeded to
               tell me that “black people” don’t get master’s and
               doctorates at “the same rates” and so therefore this would
               constitute some sort of discrimination. I pointed out to her
               that this statement was in itself a “racist statement”. She
               then said that she is “not being racist” by saying this. I
               reminded her that I was not saying that she was being
               racist but rather that the statement she made was a racist
               one. She then got more confrontational about this and I cut
               her off saying “this conversation is disturbing on so many
               levels that I can no longer continue having it with you.” I
               then hung up.

        There are several serious issues raised by Ms. Shea’s actions:

           •   Her consistent refusal to meet the needs of the analytics
               group in a collaborative way has created additional work for

                                         11
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 12 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 16 of 59 PageID: 23




                  strategic direction and management of the analytics group in
                  alignment with the direction agreed upon by senior
                  leadership. The barriers that she has put forth throughout this
                  process have interfered with efficient management and
                  constitute a barrier to recruiting appropriately trained staff to
                  support our work.
              •   The racist effect of her interpretation of EEO rules and HR
                  procedures. By lowering the educational expectations for
                  these positions, TMF presents a less inviting workplace to
                  minority candidates who have the appropriate training for
                  the positions. Moreover, hiring individuals without the right
                  educational preparation sets those individuals up for less
                  successful careers.
              •   The “fact” that “black people” don’t get advanced degrees in
                  a large enough number to be able to hire them is
                  preposterous. The first African American to earn a PhD in
                  the US was W. E. B. Du Bois. He earned his degree from
                  Harvard in 1896. While African Americans face reduced
                  educational opportunities in America, there are literally tens
                  of thousands of African Americans with masters or doctoral
                  level training.
              •   Lowering the educational requirements of these highly
                  technical jobs at TMF will have the likely effect of
                  discouraging African Americans with this level of training
                  from applying as they will assume that they are over-
                  qualified for the position.

        The lack of diversity at TMF has troubled me for some time. I see
        now that the issues go beyond the applicant pool.

        Thank you for discussing this with me today.

        Jay

        Jay Crosson, Ph.D.
        Quality Improvement Executive, Research and Assessment
        TMF Health Quality Institute
        Phone: 732-801-3872
        Email: jay.crosson@tmf.org
        www.tmf.org or http://tmfqin.org
        Improving Lives by Improving the Quality of Health Care




                                             12
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 13 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 17 of 59 PageID: 24




       39.     Despite the disturbing and racist nature of these comments by Ms. Shea, Plaintiff

did not receive a response from Ty Clift for nearly two (2) weeks. Plaintiff thus followed up asking

about next steps. Specifically:

               From: Jay Crosson <Jay.Crosson@tmf.org>
               Sent: Friday, May 8, 2020 8:38 AM
               To: Ty Clift <Ty.Clift@tmf.org>
               Subject: Following up on HR

               Hi Ty,

               Have you completed your examination of the HR issues I raised? If
               so, what are the next steps? I would like to proceed with the
               revisions of the job descriptions for the analytics group as soon as
               possible.

               Regards,

               Jay

               Jay Crosson, Ph.D.
               Quality Improvement Executive, Research and Assessment
               TMF Health Quality Institute
               Phone: 732-801-3872
               Email: jay.crosson@tmf.org
               www.tmf.org or http://tmfqin.org
               Improving Lives by Improving the Quality of Health Care

       40.     Aware of the gravity of the comments made by Ms. Shea, Russell Kohl emailed

Plaintiff about a follow up from Ty Clift. Dr. Kohl himself highlighted the “importance of

diversity”:

               From: Russell Kohl <Russell.Kohl@tmf.org>
               Sent: Monday, May 11, 2020 12:34 PM
               To: Jay Crosson <Jay.Crosson@tmf.org>
               Subject: HR Interaction Follow-Up

               I wanted to follow-up to ensure that you had a resolution from Ty
               regarding the incident. I spoke with him last week and understood
               that he was going to get back with you, but the connection was
               pretty bad.


                                                13
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 14 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 18 of 59 PageID: 25




               Relatedly, I had a discussion with Tom about the importance of
               diversity of thought and the impacts that institutional racism
               could play in that, particularly when it comes to differential
               academic standards. He was very interested in the idea of focusing
               some recruiting efforts directly towards underrepresented groups
               who have the desired academic credentials- such as direct
               relationships with historically underrepresented academic centers
               (HBCU’s, Native American Institutions, Hispanic Universities,
               etc). I suggested that we take our learnings from the analytics
               team interns and see if we might be able to develop an ongoing
               internship-like model to actively engage diverse candidates early
               in their training/careers- which he was very interested in.
               Additionally, the University of Puerto Rico could be another
               location that we might look into for their data analytics capacity
               and a possible partnership or recruitment venue…

               Thoughts?

               Russell Kohl, MD, FAAFP
               Chief Medical Officer
               TMF Health Quality Institute
               3107 Oak Creek Drive, Suite 200 Austin, TX 78727-3107
               Phone: (405) 706-3821
               Email: Russell.Kohl@tmf.org
               Web sites: www.tmf.org or http://tmfqin.org
               Improving Lives by Improving the Quality of Health Care

       41.     Plaintiff responded to Dr. Kohl, stating he had not heard back from Ty Clift, but he

appreciated Dr. Kohl’s efforts.

               From: Jay Crosson
               To: Russell Kohl
               Subject: RE: HR Interaction Follow-Up
               Date: Monday, May 11, 2020 12:40:00 PM

               I have not had a resolution on that from Ty as of yet. I sent him
               an email but he did not reply to that one. I’ll follow up with him by
               phone to see what he thinks, as I would still like to move forward
               with the job description and title changes as soon as possible. I am
               holding off on promotion for Nicole until after that gets resolved,
               but I am thinking I should probably move forward on that
               regardless. What do you think?

               Thanks for bringing the diversity issue up with Tom. I am
               heartened by his response and like your ideas about how to move


                                                14
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 15 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 19 of 59 PageID: 26




              forward on this issue. Once you are back, I would be happy to
              work on it with you and start thinking about how to make this
              happen.

              Warm regards,

              Jay

              Jay Crosson, Ph.D.
              Quality Improvement Executive, Research and Assessment
              TMF Health Quality Institute
              Phone: 732-801-3872
              Email: jay.crosson@tmf.org
              www.tmf.org or http://tmfqin.org
              Improving Lives by Improving the Quality of Health Care

       42.    About two (2) weeks after the incident with Ms. Shea, Ty Clift responded to

Plaintiff. His reply consisted of nothing more than several half-hearted ideas and was a clear

attempt to downplay the comments.

       43.    Ty Clift, and in turn the company, made the decision to double-down on Ms. Shea’s

comments and endorse her approach to hiring initiatives:

              From: Ty Clift <Ty.Clift@tmf.org>
              Date: Monday, May 11, 2020, 3:50 PM
              To: Jay Crosson <Jay.Crosson@tmf.org>
              Subject: RE: Following up on HR

              Hi Jay,

              I meant to get back to you earlier. I have spoken with multiple
              people including Stephen and Teri independently, and researched
              documentation and websites. Here is what I found, breaking it into
              two categories: 1) comments made in yours and Teri’s phone call;
              and 2) appropriate position descriptions.

              1) Teri made her comments from the perspective of being the person
              at TMF who maintains our Affirmative Action Plan (AAP), and
              interfaces with the EEOC and OFCCP including periodic audits. She
              works with adjusting TMF’s EEO goals, incorporating feedback
              from external sources on the adequacy of TMF’s efforts. She also
              reviews external information on job applicant pools and statistical



                                               15
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 16 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 20 of 59 PageID: 27




        factors to consider in making best efforts to meet our goals, and AAP
        compliance.

        Having learned this detail through multiple discussions and material
        review, I recommended to HR is that it is appropriate to preface a
        comment on a sensitive topic with a qualification about statistical
        trends or a similar reference. My understanding is that is what Teri
        intended by stating that restricting position descriptions to people
        with higher education degrees could introduce EEO risks. However,
        there was already disagreement and frustration in your phone call,
        and (with hindsight) it would have been more appropriate to reset
        the discussion with a neutral reference to how TMF manages its
        AAP, and guidance on compliance risks like the following:
        https://www.eeoc.gov/foia/eeoc-informal-discussion-letter-217. Let
        me know if you would like to discuss this further.

        2) There should be a strategic discussion, perhaps including Tom,
        about the potential benefits and risks of rewriting existing position
        descriptions and future job postings with requirements for higher
        education degrees. Other than requiring bachelor degrees, TMF
        limits higher-level requirements to positions requiring licensure,
        like CPA, MD, or RN. A Masters or PhD when desired is stated as
        preferred. This is consistent with job postings I reviewed for data
        scientists, researchers, analysts on peer websites like Booz Allen
        Hamilton and Accenture.

        Organizations that perform and brand themselves as research and
        development leaders have different approaches. That ‘branding’ is
        something TMF should discuss, as it could help avoid or defend
        against an EEO complaint. I reviewed the career websites for
        Mathematica, The RAND Corporation, and The Brookings
        Institution.
            • Mathematica has job listings with PhD or Masters as
                 requirements, but overall describes the environment that
                 successful candidates will be joining in working with fellow
                 PhDs in conducting sophisticated research. In doing so
                 Mathematica risks that, for example, someone with a
                 Masters in Epidemiology and highly qualified experience
                 may claim discrimination by the PhD requirement (could be
                 internal or external complaint). But that is their calculated
                 risk, which is mitigated to an extent by the details of the job
                 description and corporate environment.
            • The Brookings Institution has a careers landing page that
                 essentially says they perform PhD level research and they
                 look for PhDs. This is further extrapolated in their different



                                          16
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 17 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 21 of 59 PageID: 28




                       job descriptions. In my opinion, their corporate experience
                       and branding offers significant risk mitigation. ·
                   •   The RAND Corporation has an interesting careers page
                       https://www.rand.org/jobs.html. It opens with extensive
                       messaging on diversity including a video, a written message
                       from the CEO, and statistical bar charts on the demographics
                       of the company including its board members. I don’t know
                       if this a result of proactive compliance, previous scrutiny,
                       how they analyze everything they do, or a combination of
                       these factors. The job postings I reviewed included one that
                       required a PhD for work on a Defense contract, and a Data
                       Scientist that stated a Masters was preferred.

                My summary recommendation is that unless TMF is going to
                simultaneously create a branding campaign, adding hard
                requirements for advanced degrees to its job descriptions would
                create EEO risks. Those risks can be mitigated by stating that the
                higher degree is “preferred”, and/or by allowing substitution of a
                bachelors plus specific years of experience or certifications.

                Ty Clift
                Director of Contracts and Compliance
                TMF Health Quality Institute
                512.334.1740
                Ty.clift@tmf.org

          44.   Plaintiff replied to Ty Clift stating: “I appreciate your attention to this sensitive

issue. I will follow up with Russell when he returns next month to determine appropriate next

steps."

          45.   Plaintiff then sent another email to Ty Clift with examples of job descriptions with

educational requirements similar to what Plaintiff sought to post that are being used.

          46.   Ty Clift stated, “research and development leaders have different approaches”

and therefore Defendant TMF would need to “create a branding campaign” to avoid the alleged

EEO risks, but Plaintiff was able to find four (4) examples in the same sphere as Defendant TMF

in approximately one (1) hour.

          47.   It became clear that Ty Clift was covering up the diversity issues Plaintiff was



                                                 17
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 18 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 22 of 59 PageID: 29




attempting to fix at Defendant TMF with bogus and inapplicable research:

               From: Jay Crosson <Jay.Crosson@tmf.org>
               Sent: Monday, May 11, 2020 4:46 PM
               To: Ty Clift <Ty.Clift@tmf.org>
               Subject: RE: Following up on HR

               Hi Ty,

               I did some looking around again at our competitors and peers
               (excluding the research and development firms) and found a number
               of positions at a comparable level of expertise with Master’s degree
               or advanced degree required. Here are some:

                     •   The “Manager of Biostatistics” and “Senior Quality
                         Improvement      Facilitator”    positions   at    Telligen:
                         https://www.telligen.com/current-openings/
                     •   The “Senior Business Intelligence Developer” position at
                         HSAG:            https://hsag.jobs.net/enUS/job/sr-business-
                         intelligence-developer/J3N85C6LTMR46Q6Y5J1
                     •   The “Communications Director” position at HQI:
                         https://www.hqi.solutions/careers/communications-
                         director/
                     •   The “Health Data Analyst” and “Project Manager” positions
                         at The Carolinas Center for Medical Excellence:
                         https://www.thecarolinascenter.org/default.aspx?pn=Career
                         s

               These companies are all direct competitors and peers of TMF in the
               quality improvement space.

               Regards,

               Jay

               Jay Crosson, Ph.D.
               Quality Improvement Executive, Research and Assessment
               TMF Health Quality Institute
               Phone: 732-801-3872
               Email: jay.crosson@tmf.org
               www.tmf.org or http://tmfqin.org
               Improving Lives by Improving the Quality of Health Care

       48.     Backpedaling from his original insufficient points, Ty Clift responded to Plaintiff

calling his job postings a “riskier path.” Specifically:

                                                  18
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 19 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 23 of 59 PageID: 30




              From: Ty Clift <Ty.Clift@tmf.org>
              Date: Monday, May 11, 2020, 6:19 PM
              To: Jay Crosson <Jay.Crosson@tmf.org>
              Subject: RE: Following up on HR

              Hi Jay,

              There is definitely a mix out there. I can tell you from speaking
              with Stephen, Walter, and Tom, TMF is risk averse on this. It is
              not illegal to post job descriptions like the ones you referenced, but
              something like requiring a Masters Degree for HQI’s
              Communications Director would be easy to challenge. That
              position should require a bachelors, and it is fine to state a masters
              is preferred.

              I don’t think TMF is willing to go down the riskier path.

              Ty Clift
              Director of Contracts and Compliance
              TMF Health Quality Institute
              512.334.1740
              Ty.clift@tmf.org

       49.    Plaintiff was baffled by the company’s stance. Plaintiff clarified, again, that his

goal was to create a more, not a less, diverse and welcoming environment:

              From: Jay Crosson
              To: Ty Clift
              Subject: RE: Following up on HR
              Date: Monday, May 11, 2020 7:54:54 PM

              Thanks

              I do not agree that I am advocating a riskier path than the current o
              ne. My focus I on trying to create an environment that is more
              diverse, welcoming, and inclusive.

              Regards

              Jay
              Sent with BlackBerry Work (www.blackberry.com)

       50.    After the countless back and forth and focused attention from upper-management

on the racist comments made by Ms. Shea, the complaint and conduct were found to be

                                                19
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 20 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 24 of 59 PageID: 31




unsubstantiated even though they were reported on the same day by one of the two total people

in the conversation.

       51.     It is clear from the comment by Human Resource’s Ms. Shea (“black people do not

get masters and doctoral degrees at the same rates”), the workplace culture, hiring practices, and

values of Defendant TMF are those that invite and perpetuate discrimination toward minorities.

       52.     Even worse, following Plaintiff’s complaints, Defendants engaged in a concerted

effort to derail Plaintiff’s diversity efforts and retaliate, ultimately resulting in his wrongful

termination.

                       Civil Unrest and Increased Awareness of Systemic
                        Racism in the Wake of George Floyd’s Murder

       53.     On May 25, 2020, George Floyd was handcuffed and pinned to the ground face

down by a police officer’s knee on his neck until he died on the street. Two other police officers

prevented many bystanders witnessing the slow and painful death from intervening.

       54.     George Floyd’s death triggered worldwide protests against police brutality, racism,

and lack of accountability.

       55.     Plaintiff reached out to Russell Kohl to suggest that the company make a statement

in response to express solidarity with the Black community and to show support for the company’s

minority employees.

       56.     On June 1, 2020, Plaintiff also volunteered his time to help with diversity and

inclusion work in any way. Specifically:

               From: Jay Crosson
               To: Russell Kohl
               Subject: diversity initiative
               Date: Monday, June 1, 2020 4:05:00 PM

               Let me know what I can do to help with the diversity and inclusion
               work.


                                               20
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 21 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 25 of 59 PageID: 32




               Jay

               Jay Crosson, Ph.D.
               Quality Improvement Executive, Research and Assessment
               TMF Health Quality Institute
               Phone: 732-801-3872
               Email: jay.crosson@tmf.org
               www.tmf.org or http://tmfqin.org
               Improving Lives by Improving the Quality of Health Care

       57.     The next day, protests began in Austin, Texas, near where Defendant TMF is

headquartered. Plaintiff emailed Dr. Kohl again about “making a statement by email to TMF

employees committing TMF to fighting racism.”

       58.     Plaintiff suggested the company engage in more focused recruiting, a public

statement regarding the incident, and a statement of support to all TMF employees in line with the

company’s core values of integrity and teamwork. Specifically:

               From: Jay Crosson
               To: Russell Kohl
               Subject: Minneapolis ... and Austin
               Date: Tuesday, June 2, 2020 11:57:00 AM

               Hi Russell,

               I am not sure if you have seen this news from Austin:
               https://www.kxan.com/austin-george-floydmike-ramos-
               protests/man-in-critical-condition-after-being-hit-by-less-lethal-
               round-during-austindemonstrations/

               I know that the Austin police have opened an investigation into this
               incident and it is likely that there are many others throughout the
               years that have not been publicized. I think it would be helpful for
               Tom to make a statement by email to TMF employees committing
               TMF to fighting racism, ensuring that all members of the staff
               have a home at TMF, and offering support services to staff who
               may need them during this upsetting period.

               Regards,

               Jay

                                               21
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 22 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 26 of 59 PageID: 33




               Jay Crosson, Ph.D.
               Quality Improvement Executive, Research and Assessment
               TMF Health Quality Institute
               Phone: 732-801-3872
               Email: jay.crosson@tmf.org
               www.tmf.org or http://tmfqin.org
               Improving Lives by Improving the Quality of Health Care

       59.     Rather than laud Plaintiff for taking such initiatives, Plaintiff received nothing but

pushback and consternation regarding the various diversity efforts.

       60.     On June 15, 2020 as a follow up from emails from Dr. Kohl and Defendant Manley

about an internship program, Dr. Kohl emailed a draft of the proposed internship program to

Plaintiff for his thoughts. Plaintiff replied as follows:

               From: Jay Crosson
               To: Russell Kohl
               Subject: RE: First Draft Internship Program
               Date: Tuesday, June 16, 2020 3:09:00 PM

               Hi Russell,

               Thanks for the opportunity to review and comment on the internship
               proposal. I think this is a good start. My initial thoughts on this are
               as follows:

                   •   An internship program is a great idea and targeting the
                       marketing of it to HBCUs and other settings where we are
                       likely to increase our chances of getting qualified minority
                       applicants is a good way to help diversify our workforce over
                       time.
                   •   The compensation for the internship is lower than some
                       competitors but not unreasonably so.
                   •   In terms of eligibility, it is probably not necessary to specify
                       anything beyond the second bullet (“formally enrolled”) and
                       then to state that applications will be “competitively
                       reviewed” since the “legal authority to work” is specified in
                       the Application Process section.
                   •   For the application process, I think we should ask for an
                       official transcript rather than just GPA verification.
                   •   Rather than creating a program across all of the areas you
                       list, I suggest starting with a small number of areas and
                                                  22
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 23 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 27 of 59 PageID: 34




               clearly describing what an applicant would need to show in
               order to be selected along with as detailed a description of
               the learning objectives as possible.
           •   I like the lecture/discussion series and the formal assignment
               of a mentor.
           •   I think specifically adding a statement that interns will
               “shadow” mentors on existing projects would be good.
           •   In addition to a written report, I think it would be good for
               students to present their findings and to open those
               presentations to anyone in the company.

        I have a couple of more general comments on diversity, equity, and
        inclusion:
            • The justification of diversity as a “competitive
                differentiator” is likely not accurate since many of our
                competitors have similar emphases and several have more
                robust diversity, equity, and inclusion efforts already under
                way.
            • Alternatively, some of the reasons that I think we should
                work to improve diversity, equity, and inclusion at TMF are:
                1) treating people equitably should be an essential part of any
                ethical corporate culture and increasing diversity and
                including diverse life experiences and backgrounds is the
                right thing to do; 2) increasing the diversity of our staff will
                increase the efficiency of our work by broadening the range
                of skills and experiences that we include in the planning and
                execution of work for our clients; 3) actively working on
                these issues moves us beyond mere legal compliance to
                positively expressing our values; 4) some potential clients
                require active efforts to address diversity, equity, and
                inclusion (for example, many health foundations have this as
                a specific evaluation criteria when scoring applications for
                contracts and grants); and 5) much of our work includes
                patient and family engagement efforts where a diverse
                workforce can be part of enhancing our corporate cultural
                competence and thereby increasing our effectiveness.

        Beyond the internship program, I think TMF needs to add
        diversity, equity, and inclusion to our list of core corporate values
        and then develop an internal initiative to operationalize and
        publicize those values and how they fit with and inform our other
        core values.

        Finally, the silence of company leadership on racism at this time
        is likely to present a barrier when seeking more diverse candidates
        for either the internship or employment more generally moving

                                          23
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 24 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 28 of 59 PageID: 35




               forward. The longer we wait to speak out, the more it will look like
               we are speaking from a position of guilt rather than one of
               commitment on these issues. Our work is intended to improve the
               lives and health of Medicare beneficiaries specifically and of all
               Americans more generally. Given that background I find it
               incongruous that we are unable to say that Black Lives Matter.

               Regards,

               Jay

               Jay Crosson, Ph.D.
               Quality Improvement Executive, Research and Assessment
               TMF Health Quality Institute
               Phone: 732-801-3872
               Email: jay.crosson@tmf.org
               www.tmf.org or http://tmfqin.org
               Improving Lives by Improving the Quality of Health Care

       61.     Dr. Kohl responded that the statement was reviewed by corporate counsel. Dr.

Kohl claimed that the counsel determined that if Defendant TMF put out a statement like the one

Plaintiff emailed, the company would never get another “CMS contract” again.

       62.     That response (which is obviously false) raised alarms bells that Defendant TMF

purported diversity values were a farce. Worse, Plaintiff feared that his efforts were beginning to

create tension and that he could be subjected to retaliation for exposing (and trying to remediate)

the company’s diversity issues.

       63.     On July 2, 2020, Plaintiff shared a “confronting structural racism in research and

policy analysis” article with the head of communications, Emilie Fennell, who then forwarded the

article to Defendant Manley and Defendant Thomas. Plaintiff never received any response.

       64.     Ironically, Ms. Fennell is now the designated lead for an internal diversity group

with Defendant TMF that is also a pretextual committee and is in name only.

       65.     Due to the above, and a result of how the company handled Ms. Shea’s racist

comments and subsequent investigation, Plaintiff took it upon himself to correct matters that were


                                                24
      MID-L-007812-20 11/10/2020 10:48:18 AM Pg 25 of 54 Trans ID: LCV20202025038
      Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 29 of 59 PageID: 36




or could be perceived as discriminatory.

        66.   For example, on July 7, 2020, Plaintiff reached out to Piyusha Joshi, an analytic

staff member, who had been called by her last name instead of her first by Wendy Bradley,

LPC,CCAC - Director Comprehensive Primary Care, Plus. Plaintiff addressed the matter head-

on:

              From: Jay Crosson <Jay.Crosson@tmf.org>
              Sent: Tuesday, July 7, 2020 7:45 AM
              To: Piyusha Joshi <Piyusha.Joshi@tmf.org>
              Subject: Misuse of your name

              Hi Piyusha,

              I noticed in Wendy's last email to you that she referred to you by
              your last name rather than your first name. I pointed this error out to
              her and if it happens again on an email that I am not copied on,
              please let me know and I will follow up accordingly. Please don't
              hesitate to let me know if there are other instances in which you are
              experiencing these types or other sorts of microagressions. If you
              would like to talk more please let me know.

              Sincerely,

              Jay

              Sent with BlackBerry Work
              (www.blackberry.com)

        67.   Ms. Joshi responded to Plaintiff thanking him for his help.

              From: Piyusha Joshi <Piyusha.Joshi@tmf.org>
              Sent: Tuesday, July 7, 2020 9:05 AM
              To: Jay Crosson <Jay.Crosson@tmf.org>
              Subject: RE: Misuse of your name

              I appreciate you noticing that error!...although it does not matter
              much, I did want to let her know that Joshi is my last name, just so
              that she knows.
              Thank you for the help!

        68.   On a call about the project, Defendant Lovato, lead of business development,



                                                25
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 26 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 30 of 59 PageID: 37




misgendered Ms. Joshi. Plaintiff respectfully reached out to Defendant Lovato, alerting her that

she had made a mistake, so she did not continue to do so.

              From: Jay Crosson
              Sent: Tuesday, July 7, 2020 10:05 AM
              To: Debbie Lovato <Debbie.Lovato@Tmf.Org>
              Subject: regarding Piyusha

              Hi Debbie,
              I hope this message finds you and your family well. I noticed on the
              call yesterday that you referred to Piyusha as "he", however, Piyusha
              identifies as a woman. I'm just letting you know so that you don't
              make this mistake in the future.

              Regards,

              Jay

              Jay Crosson, Ph.D.
              Quality Improvement Executive, Research and Assessment
              TMF Health Quality Institute
              Phone: 732-801-3872
              Email: jay.crosson@tmf.org
              Pronouns: he, him, his
              www.tmf.org or http://tmfqin.org
              Improving Lives by Improving the Quality of Health Care

       69.    Concerned about the staffer and her blatant exposure to microaggressions by

various employees at Defendant TMF, Plaintiff emailed her stating he is available to her if there

are other instances of microaggressions and that he would follow up.

              From: Jay Crosson
              To: Piyusha Joshi
              Subject: misgendering on the call yesterday
              Date: Tuesday, July 7, 2020 10:07:00 AM

              Hi Piyusha,

              I noticed on the call yesterday that Debbie referred to you twice as
              “he” rather than “she” or by your name. I pointed this error out to
              her. If it happens again on a call that I am not on, please let me
              know and I will follow up accordingly. Please don’t hesitate to let
              me know if there are other instances in which you are experiencing


                                               26
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 27 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 31 of 59 PageID: 38




                  these types or other sorts of microagressions. If you would like to
                  talk more please let me know.

                  Sincerely,

                  Jay

                  Jay Crosson, Ph.D.
                  Quality Improvement Executive, Research and Assessment
                  TMF Health Quality Institute
                  Phone: 732-801-3872
                  Email: jay.crosson@tmf.org
                  Pronouns: he, him, his
                  www.tmf.org or http://tmfqin.org
                  Improving Lives by Improving the Quality of Health Care

       70.        Plaintiff alerted Dr. Kohl of this obvious pattern and the need for leadership to

address the issues. Although Dr. Kohl agreed that the above was improper, Plaintiff never received

additional response from Dr. Kohl, from human resources, or the company.

       71.        Later in July 2020, Plaintiff became concerned about the new hire screening process

for his analytics team as it appeared that no Black or Latino candidates had made it through the

screening.

       72.        Before drawing any conclusions based on the pattern of discriminatory practices at

Defendant TMF, Plaintiff asked Human Resources to share the demographics of the original

applicant pool.

       73.        The Human Resources staffer, who worked directly for Defendant Thomas, stated

that sharing the demographics would violate Equal Employment Opportunity rules because

Plaintiff may use the information to discriminate against the applicants that passed through the

screening process. Plaintiff’s goal always been to increase diversity at Defendant TMF and he

thus was dumbfounded by the company’s stance on the matter. This is particularly concerning as

the senior leadership for Defendant TMF is virtually entirely Caucasian.



                                                   27
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 28 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 32 of 59 PageID: 39




        74.     Additionally, in July 2020 the company added a training in “unconscious bias.” In

Plaintiff’s role as Quality Improvement Executive and as a person with an established interest in

the topic, Plaintiff shared his comments and concerns about the racist messaging being relayed by

the training itself:

                From: Jay Crosson
                To: Russell Kohl
                Subject: FW: Required Training - Understanding Unconscious Bias
                Date: Wednesday, July 8, 2020 1:44:00 PM

                Hi Russell,

                I completed this training today and think it is a good first step for
                this “ongoing effort” that Stephen references. Some issues I noticed
                with the material: 1) it is from the UK and does not reference in any
                way the historical or cultural environment in which we work. This
                has the unintended and unfortunate effect of minimizing the history
                and context of systemic racism in the US; 2) it essentially
                normalizes bias and discriminatory behaviors by attaching them to
                evolutionary adaptations and brain functioning – although it does try
                to help people learn to become conscious of these processes; 3) it is
                divorced from the TMF organizational context and presents bias as
                an individual rather than an organizational or systemic problem –
                this has the effect of minimizing TMF’s responsibility to address
                these issues; and 4) the material was released in 2017 (and likely
                developed before the current administration took office in the US)
                and thus does not address issues that have arisen since then in the
                US context.

                Regards,

                Jay

                Jay Crosson, Ph.D.
                Quality Improvement Executive, Research and Assessment
                TMF Health Quality Institute
                Phone: 732-801-3872
                Email: jay.crosson@tmf.org
                Pronouns: he, him, his
                www.tmf.org or http://tmfqin.org
                Improving Lives by Improving the Quality of Health Care




                                                 28
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 29 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 33 of 59 PageID: 40




       75.     Despite being aware of the pattern of discrimination and racial prejudice, Defendant

TMF perpetuated the racist and discriminatory nature of the workplace with a training designed to

educate employees on unconscious bias.

       76.     Plaintiff explained racism is not excusable and cannot be rationalized by a

healthcare company as “evolutionary adaptations and brain functioning.” In addition, Plaintiff

explained the United States (especially as of late) and the United Kingdom are not comparable

when discussing discrimination issues.

       77.     Furthermore, Plaintiff, who identifies as Jewish, told Dr. Kohl that employees have

made comments that were uncomfortably close to the two classic anti-semetic tropes of “pushy”

and “cheap” behavior. Dr. Kohl simply replied that he had “never heard anyone say anything

antisemitic at TMF,” but did not otherwise address the matter.

       78.     In addition, at numerous points throughout Plaintiff’s employment, Plaintiff was

told he “does not speak Texan.” When asked to clarify, Dr. Kohl stated Plaintiff has a

“northeastern style of communication that rubbed the head of Business Development the wrong

way since she has more of a Southern, even antebellum style of communication” (speaking about

Defendant Lovato).

       79.     Plaintiff was born in Florida and Defendant Lovato is also thought to have been

born in Florida, meaning there is no reasonable distinction between the two. These consistent

comments are similar to the classic anti-Semitic tropes.

       80.     Defendant Manley, Defendant TMF’s CEO, also sent an email about the upcoming

holidays in September 2020, ironically as part of the information from the new diversity group.

       81.     Despite the fact that Rosh Hashanah (one of the most important holidays on the

Jewish calendar signifying a new year), and Yom Kippur (one of the holiest holidays on the Jewish



                                                29
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 30 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 34 of 59 PageID: 41




calendar signifying atonement) both fall in September, the only holiday highlighted by Defendant

Manley was “Grandparents Day”:

               From: Erin Boeck <Erin.Boeck@tmf.org> On Behalf Of
               Tom Manley Sent: Thursday, September 10, 2020 9:39 AM
               Subject: CEO Update September 10, 2020

               CEO UPDATE SEPTEMBER 10, 2020
               […]
               UPCOMING HOLIDAYS & OBSERVANCES
               The Diversity Planning Workgroup is maintaining a calendar to
               highlight holidays and observances throughout each month. Please
               contact a workgroup member with any recommendations.
                      Grandparents Day, Sept. 13
                      On the Sunday following Labor Day, National
                      Grandparents Day honors the love only grandparents can
                      provide.

       82.     Instead of working with Plaintiff to fulfill his job duties in his executive role and

aid his efforts to cure prejudice in a predominantly white company, Defendants resisted his ideas,

made racist comments, and proceeded to insult him and his own religion.

     In Retaliation for Plaintiff’s Complaints of Discrimination, Defendants Drum Up
              Bogus Disciplinary Issues Against Plaintiff, Subject to Him to a
         Sham Investigation Designed to Cover Up the Discrimination/Retaliation

       83.     As highlighted above, Plaintiff was an exemplary employee with Defendant TMF.

       84.     Plaintiff worked well with his colleagues and was an asset to the company. His

experience and ideas increased revenues and decreased expenditures during his employment.

       85.     Plaintiff received frequent positive feedback, such as, “you blew it out of the

water,” “you’re doing awesome and pushing us to be better,” and even direct and personal

compliments from Defendant TMF’s CEO, Defendant Manley.

       86.     In addition, Plaintiff’s yearly performance review was so positive that it resulted in

a sixteen thousand-dollar ($16,000) bonus in February 2020.



                                                 30
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 31 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 35 of 59 PageID: 42




        87.     Although Plaintiff received multiple positive performance reviews, congratulatory

emails about his efforts, and a substantial performance bonuses, Defendants manufactured a slew

of baseless complaints in a sham investigation against Plaintiff in retaliation to his diversity efforts

and attempts to stamp out discrimination in the workplace.

        88.     Seemingly out of nowhere, on September 8, 2020, Plaintiff was told via email that

complaint had been filed against him by an employee of Defendant TMF:

                From: Stephen Thomas
                To: Jay Crosson Subject: Private and Confidential – Notice of
                Complaint
                Date: Tuesday, September 8, 2020 5:33:58 PM
                Importance: High

                Dear Mr. Crosson,

                A complaint has been brought against you for unprofessional
                conduct and behavior that negatively affects the work environment
                of other employees.

                In particular, several personnel in the Business Development Office
                allege that you have demonstrated a pattern of obstructive,
                disrespectful, and rude behavior when interacting with their staff to
                include withholding resources and assistance. Additionally, the
                allegations noted that this behavior was present when interacting
                with other employees and teams throughout the Company.

                We have just received this complaint and, I must emphasize that we
                have not formed any conclusions or made any prejudgments about
                these allegations. We did, however, wish to bring it to your attention
                so that you can assist us in our investigation and have a fair
                opportunity to present your views and any explanations. We will be
                providing you additional information as the investigation proceeds.

                The Company is committed to ensuring that all company-initiated
                investigations are conducted in a fair, impartial, thorough,
                thoughtful manner and in compliance with all applicable federal,
                state, and local laws.

                The Company prohibits retaliation including making threatening
                communication by verbal, written or electronic means against any
                individual who reports or provides any information concerning


                                                  31
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 32 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 36 of 59 PageID: 43




               unlawful discrimination, harassment or other violations of company
               policies, rules and standards of conduct. Any employee found to be
               engaging in retaliation will be subject to disciplinary action up to
               and including termination.

               Employees must also comply with reasonable requests from the
               Company investigator(s) regarding the investigation. Employee
               non-compliance and/or intentional or bad faith interference with an
               investigation may be subject to disciplinary action.

               I will be reaching out to you for your responses after I have
               interviewed staff.

               If you have any questions in relation to the above information,
               please do not hesitate to contact me.

               Stephen D. Thomas, SPHR, CCEP, CFE
               Senior Advisor to the President and CEO
               Chief Human Resources Officer

       89.     Plaintiff was shocked by this development, but immediately knew the complaint

was pure retaliation and an effort to orchestrate his termination.

       90.     Indeed, before this pretextual complaint, Plaintiff had not received any poor

performance reviews or negative feedback regarding his behavior. To the contrary, Plaintiff’s

performance was exemplary.

       91.     Notably, Plaintiff was never interviewed or asked to provide information in

connection with the investigation.

       92.     Rather, one month later, a “draft” report was issued to Plaintiff on October 7, 2020,

whereby he was given only five (5) days to respond to the allegations:

               From: Stephen Thomas
               To: Jay Crosson
               Cc: Russell Kohl
               Subject: Complaint
               Date: Wednesday, October 7, 2020 11:56:48 AM
               Attachments: Investigation Summary -- Jay Crosson (October
               2020) Draft.pdf


                                                 32
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 33 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 37 of 59 PageID: 44




         Mr. Crosson,

         Attached is the complaint summary. Please provide any comments
         you wish to be included in the file. Yesterday, I was advised that
         another program area employee had made a complaint against you
         to their supervisor. I will be reviewing this complaint and may add
         to this report or initiate a new investigation as appropriate.

         Please provide any comments you wish to provide no later than
         Monday, October 12, 2020.

         Stephen D. Thomas, SPHR, CCEP, CFE
         Senior Advisor to the President and CEO
         Chief Human Resources Officer



                        Complaint Investigation – Jay Crosson
                                   October 2020
         A complaint was filed with Human Resources alleging that Jay Crosson
         has shown a pattern of disrespect to employees in the Business
         Development Office (BD) and demonstrated behaviors that were
         detrimental to a collaborative work environment.

        Complaint Issues and Investigation

         The following items were identified by Business Development staff and
         other personnel as representative behaviors demonstrated by Jay
         Crosson on numerous occasions and with various work groups. These
         behaviors were also corroborated by staff outside of business
         development that were present at these meetings.

     1) When presented on 8/20 with the resume design with BD’s proposed
        revisions (incorporating features BD adapted from competitors’
        resumes), Jay said that certain additions were “terrible” and looked like
        “amateur hour.” Jay indicated he wasn’t going to spend more time on
        the resume project if BD didn’t take his recommendation to use his
        preferred template. (“If you don’t want to listen to that, I have other
        things to do.”) During this meeting an attempt was made to diffuse Jay’s
        ire and it was advised that maybe the template should be shared with
        senior leadership to get their opinion. Jay advised that “I am senior
        leadership” and inferred his opinion was what counted.
     2) During a website design meeting he was dismissive of the work of
        employees and publically referred to the current website as “terrible”.
     3) During a business development meeting, Crosson was asked to provide
        continued Analytics support for new proposals and he responded by


                                           33
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 34 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 38 of 59 PageID: 45



        saying, “I estimate that we will have no staff available for business
        development work until June 2021” without offering any alternatives or
        solutions.
     4) In August, Crosson served as a reviewer on the NAEMT proposal with
        Business Development Staff providing comments. During that
        conversation he was very critical of the NAEMT proposal and said every
        proposal TMF produces is garbage.
     5) It was noted that he has been very disrespectful of bid decisions and
        strategy made by the Business Development Officer (in consultation
        with other TMF leadership) and questions these decisions in front of
        other staff in a manner that is not conducive to collaboration.
     6) Finally, a comment was made that during the January 2020 Strategic
        Planning meeting that Crosson was rude and condescending toward
        other attendees. It was stated that he had to prove he was the smartest
        person in the room.

        A staff member made the following comment. “His professional attitude
        and negativity towards TMF’s work has given me pause.” Additionally,
        comments outside of Business Development include that he is
        condescending, prone to temper tantrums when he doesn’t get his way,
        and belittles people.

        Discussion

        Mr. Crosson’s behavior could be summed up as a form of bullying. A
        subtler type of office bullying is sometimes known as smart bullying. An
        individual engaging in this type of intimidation often considers himself
        or herself to be an expert on just about any subject, and is not shy
        about sharing that knowledge with everyone else. Often, the tone used
        to deliver this knowledge is calculated to imply that the recipient lacks
        the knowledge or skill necessary to assimilate the data and be efficient
        around the office, thus undermining the confidence of others.

        In addition, his interactions with other employees could be perceived as
        creation of an offensive work environment or more commonly referred
        to as a hostile work environment, a civil law term that refers to the
        behavior of an individual in a workplace that creates an environment
        that makes work difficult or uncomfortable for another person. For this
        behavior to reach a legal liability, the conduct must create a work
        environment that would be intimidating, hostile, or offensive to a
        reasonable person.

        Summary
        In accordance to TMF policy, Jay Crosson has exhibited behavior that
        negatively affects the productivity or work environment of other


                                           34
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 35 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 39 of 59 PageID: 46



               employees and behavior that is unprofessional or shows a lack of
               respect for others and warrants disciplinary action.

                                                Stephen D. Thomas, SPHR, CCEP, CFE
                                             Senior Advisor to the President and CEO
                                                      Chief Human Resources Officer

       93.     The complaint, report, and investigation were completely bogus for numerous

reasons.

       94.     To begin, the August 20, 2020 meeting regarding criticism of a template redesign

is falsely attributed to Plaintiff. In reality, the template was developed through a collaborative

process involving the head of communications (Emilie Fennell), a communications staff person

(Jodi Bowen), a staff member from business development (Erin Van Landignham), and another

member of the innovations group (Kris Calderon).

       95.     After the meeting, Plaintiff and Greg Walker, Defendant TMF’s proposal director,

spoke about letting business development update it instead, to which Mr. Walker agreed and

emailed Plaintiff thanking him for his work and that "today's call was helpful." Specifically:

               From: Greg Walker <Greg.Walker@tmf.org>
               Sent: Thursday, August 20, 2020 3:58 PM
               To: Jay Crosson <Jay.Crosson@tmf.org>;                Kris   Calderon
               <Kris.Calderon@tmf.org>
               Subject: Resume redesign project

               Jay and Kris,

               Thank you both for your work and thoughts on a new resume design
               for TMF. I hear you clearly that you are not satisfied with the BD
               team’s suggested revisions to the design. As discussed, I will take
               your concerns back to the team for further consideration. I do think
               the team has been focused on addressing client/customer needs with
               the new design, but I will make sure this is explicitly the guiding
               principle when making design decisions.

               If you have any further questions or concerns, please let me know.

               Thanks again,

                                                 35
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 36 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 40 of 59 PageID: 47




              Greg

              …

              From: Jay Crosson <Jay.Crosson@tmf.org>
              Sent: Thursday, August 20, 2020 3:02 PM
              To: Greg Walker <Greg.Walker@tmf.org>; Kris Calderon
              <Kris.Calderon@tmf.org>
              Subject: RE: Resume redesign project

              Thanks for your efforts on this Greg. I wish you the best of luck with
              the process.

              Regards,

              Jay

              Jay Crosson, Ph.D.

              …

              From: Greg Walker <Greg.Walker@tmf.org>
              Sent: Thursday, August 20, 2020 4:34 PM
              To: Jay Crosson <Jay.Crosson@tmf.org>
              Subject: RE: Resume redesign project

              Thanks, Jay . . . I’ll take any luck you can offer!

              Seriously, though, I think I need to spend some time drilling down
              on why certain individuals have strong opinions on certain features.
              Today’s call was helpful in reiterating that the reasoning for any
              design decision must be to best address the needs of our potential
              clients or partners.

              Kris tells me you’ll be out of the office next week—I hope you enjoy
              the time off!

              Greg


       96.    Plaintiff heard nothing else regarding this meeting on August 20, 2020 until the

complaint was given to him by Defendant Thomas, which was almost three weeks later.

       97.    Plaintiff’s communications with Mr. Walker after the meeting show Plaintiff was


                                                36
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 37 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 41 of 59 PageID: 48




not making the statements he was accused of, the conversations and recommendations were

completely civil and constructive, and Plaintiff was not inferring his opinion was the only one that

mattered, as he was giving the work to someone else.

       98.     Plaintiff was also accused of being “dismissive of employee work,” which, too, is

false. For example, Plaintiff has offered opinions about the design of the company website,

however he has specifically thanked the lead communications staffer (Hope Stehling) who is

redesigning the website for her hard work and attention to detail:

               From: Debbie Lovato <Debbie.Lovato@tmf.org>
               Date: Tuesday, Apr 07, 2020, 6:01 PM
               To: Jay Crosson <Jay.Crosson@tmf.org>
               Cc: Kris Calderon <Kris.Calderon@tmf.org>
               Subject: Conversation with Tom - TMF Website

               I conveyed your concerns regarding the TMF Website with Tom and
               he is very open to suggestions for improvement. He asked that you
               and Kris schedule a meeting with Emile and Hope regarding your
               suggestions for improvement. It sounded like you have had some
               conversations with Emile on rebranding but would be good to meet
               again to revisit and brainstorm suggestions for improvement.


               Debbie Lovato, RN
               Business Development Officer
               TMF Health Quality Institute

               Direct: 512-334-1618
               Cell: 512-966-0888

       99.     Plaintiff had an excellent, professional relationship with Emile Fennell, Director of

Communications and External Relations. He offered his help to work on the website, as he was

told Defendant Manley is “very open to suggestions for improvement.”

       100.    Ms. Fennell agreed to work on the website improvements with Plaintiff. Thanking

an employee for his or her work is the opposite of dismissive.

       101.    The complaint also alleges Plaintiff did not offer any alternatives or solutions to


                                                37
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 38 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 42 of 59 PageID: 49




having no staff available for business development work until June 2021. This allegation, too, is

false.

         102.   Plaintiff offered to handle all such requests himself until the near-term staffing

availability problems could be solved.

         103.   Plaintiff never refused any resources to business development and has been

proactive about supporting any and all proposals.

         104.   Plaintiff was also thanked by Mr. Walker for his help and attention to anticipated

staffing challenges.

                From: Jay Crosson <Jay.Crosson@tmf.org>
                Sent: Tuesday, August 4, 2020 2:14 PM
                To: Russell Kohl <Russell.Kohl@tmf.org>; Debbie Lovato
                <Debra.Lovato@tmf.org>; Greg Walker
                <Greg.Walker@tmf.org>; Erin Van Landingham
                <Erin.VanLandingham@tmf.org>
                Subject: RE: Technical/SME Lead for TQMC

                I think the third option presented here is the best one. For the
                upcoming efforts, I will handle the business development needs
                myself. Please feel free to loop me in to whatever you decide to
                pursue.

                Regards,

                Jay

                Jay Crosson, Ph.D.
                Quality Improvement Executive, Research and Assessment
                TMF Health Quality Institute
                Phone: 732-801-3872
                Email: jay.crosson@tmf.org
                Pronouns: he, him, his
                www.tmf.org or http://tmfqin.org
                Improving Lives by Improving the Quality of Health Care

                …

                From: Jay Crosson <Jay.Crosson@tmf.org>
                Sent: Wednesday, August 5, 2020 11:49 AM


                                                38
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 39 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 43 of 59 PageID: 50




        To: Greg Walker <Greg.Walker@tmf.org>; Debbie Lovato
        <Debra.Lovato@tmf.org>; Erin Van
        Landingham <Erin.VanLandingham@tmf.org>
        Cc: Russell Kohl <Russell.Kohl@tmf.org>
        Subject: RE: Technical/SME Lead for TQMC

        I think the safest option at this point is to designate me as the lead.
        If time gets freed up, we can bring in another member of the team
        as well.

        Regards,

        Jay

        Jay Crosson, Ph.D.
        Quality Improvement Executive, Research and Assessment
        TMF Health Quality Institute
        Phone: 732-801-3872
        Email: jay.crosson@tmf.org
        Pronouns: he, him, his
        www.tmf.org or http://tmfqin.org
        Improving Lives by Improving the Quality of Health Care

        …

        From: Greg Walker <Greg.Walker@tmf.org>
        Sent: Wednesday, August 5, 2020 12:54 PM
        To: Jay Crosson <Jay.Crosson@tmf.org>; Debbie Lovato
        <Debra.Lovato@tmf.org>; Erin Van Landingham
        <Erin.VanLandingham@tmf.org>
        Cc: Russell Kohl <Russell.Kohl@tmf.org>
        Subject: RE: Technical/SME Lead for TQMC

        Jay,

        That sounds good—thanks!

        Again, I appreciate you bringing to our attention the anticipated
        staffing challenges in the Analytics Group in the near future.
        Let’s definitely keep in touch as this develops. I definitely want to
        be sure our contracts are getting the analytics support they need and
        never want BD activities to hamper performance on any of these.

        Thanks again,
        Greg



                                          39
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 40 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 44 of 59 PageID: 51




       105.    Not only did Plaintiff offer up his own time to help, he was also thanked for his

attention to anticipated staffing challenges. The allegation that Plaintiff was being difficult to work

with by offering no solutions to having to remedy the lack of available staff for business

development work is untrue and completely baseless.

       106.    Plaintiff was further accused of saying “every proposal TMF produces is

garbage.” Plaintiff never made this statement. Rather, he professionally critiqued business

development proposals (including the one referenced in the draft findings document) as he was

asked to do.

       107.    Plaintiff asked Erin Van Landingham, of the business development team, when the

proposal was due as he was willing to rewrite it. She told Plaintiff it was essentially already sent,

even though they had asked for Plaintiff’s review. Plaintiff stated the existing process of writing

proposals did not produce the highest quality proposals (something that CMS has confirmed in its

recent ratings of TMF proposals) and that if different results were wanted, the process would need

to change.

       108.    Notably, Plaintiff is on the executive management team and is invested in the

success of Defendant TMF, as evidenced by his concerns revolving around the diversity issues at

the company and his attention to detail with proposal review.

       109.    Plaintiff’s job is to critique proposals, especially in the case of being specifically

asked to do so, to make the proposals better which then makes Defendant TMF better.

       110.    The complaint also falsely states Plaintiff is “very disrespectful of bid decisions

and strategy made by the Business Development Officer.” Plaintiff was a member of the senior

leadership of the company, so critiquing decisions and strategy to make the company grow is part

of his duty. As shown above, Plaintiff is a problem solver and cared deeply about the company



                                                  40
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 41 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 45 of 59 PageID: 52




and its image.

       111.      Finally, Plaintiff allegedly made a “rude and condescending comment” at a

meeting in January 2020, ten months prior to this complaint. Plaintiff was not made aware of any

issues with his behavior since the receipt of the complaint and no basis to this allegation has been

made by Defendant TMF. Notably, he was paid a performance bonus of more that $16,000 in

February 2020 following this meeting.

       112.      Defendants go as far to state “Mr. Crosson’s behavior could be summed up as a

form of bullying.”

       113.      The irony and pretext could not be more clear – although Plaintiff consistently

pointed out racial prejudice and the diversity issues at Defendant TMF, Defendants swept

Plaintiff’s reporting of such conduct under the rug.

       114.      Instead of taking steps to improve the diversity issues and racial bias in the

workplace, Defendant TMF created a sham investigation against Plaintiff to pretextually terminate

his employment.

       115.      This investigation and the allegations made against Plaintiff are in retaliation for

his engaging in protected conduct.

       116.      Pursuant to Defendant Thomas’s request, Plaintiff responded in writing to each of

the baseless allegations made against him. Specifically:

                 From: Jay Crosson <Jay.Crosson@tmf.org>
                 Date: October 9, 2020 at 6:19:48 PM EDT
                 To: Stephen Thomas <Stephen.Thomas@tmf.org>
                 Subject: RE: Complaint

                 Mr. Thomas,

                 I am in receipt of the draft “Complaint Investigation.” Needless to say, I
                 believe that the complaints brought against me are not only unfounded,
                 they are retaliatory. I have always tried to share my understanding of

                                                    41
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 42 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 46 of 59 PageID: 53



        industry best practices across a wide variety of company processes based
        on my prior experience and on my research. My supervisor has
        encouraged me to do so and has never told me that this constituted
        “bullying.” I have tirelessly conducted my efforts to improve company
        efficiency and ensure more productive use of resources - as I am held
        accountable for company bottom line performance as part of my
        compensation. My work and track record speaks for itself, but I note that
        recent reviews from my direct supervisor throughout this period have
        been glowing: “you are crushing it,” “you are doing awesome.” While it
        saddens me to learn that these efforts are interpreted as showing a “lack
        of respect,” the reality is, the complaints against me are nothing more
        than a concerted effort to force my resignation or cover up an otherwise
        unlawful termination. Whatever investigation the company purported to
        conduct was a complete sham and was designed to punish me. This
        investigation was never designed to give me a fair opportunity to defend
        myself against baseless accusations – I was not even interviewed or
        offered the opportunity to submit documents prior to receiving your
        “findings.” As you know, I have repeatedly attempted to broaden the
        company’s horizon on diversity matters. I have been met with resistance
        and retaliation and received push back on diversity efforts that are not
        only the right thing to do, but in line with the company’s core values. For
        example:

        1.        On April 28th, I had a call with an HR specialist in the company to
        discuss the need for educational qualifications on some technical and
        professional level job descriptions that I was working on as part of the
        reorganization of the analytics group. I was told on the call that we could
        not include an educational requirement (even though the job is highly
        technical) because “black people” don't get masters and doctoral degrees
        at “the same rates” and thus asking for these credentials would somehow
        constitute discrimination. I pointed out to her that this statement was in
        itself a “racist statement.” She then said that she is “not being racist” by
        saying this. I reminded her that I was not saying that she was being racist
        but rather that the statement she made was a racist one. She then got
        more confrontational about this and I cut her off saying “this
        conversation is disturbing on so many levels that I can no longer continue
        having it with you.” I then hung up. I discussed this interaction with my
        supervisor and he instructed me to report it to the company Compliance
        Officer. I did that via email and phone on the same day. Somehow my
        complaint was unsubstantiated.
        2.        In early May 2020, I again brought up concerns about diversity in
        the company. Pointing out that some of the ways we describe our
        positions may be discouraging the most qualified minority applicants. My
        supervisor reportedly brought those concerns to the CEO and reported
        to me on May 11th that focused recruiting may be needed. Later the
        same day, the compliance officer emailed me to let me know that the HR
        staff member in the initial interaction described above should have “reset
        the discussion with a neutral reference to how TMF manages AAP.” In

                                             42
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 43 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 47 of 59 PageID: 54



        addition, he stated that without a new “branding campaign” it would not
        be possible to add degree requirements to technical positions without
        creating “EEO risks.” Later on the same day, he characterized my
        suggestions as risky and said that after legal review “TMF is risk averse on
        this.”
        3.       Following the murder of George Floyd on May 25th, I reached out
        to my supervisor by phone to let him know that I thought it was
        appropriate for the company to make a statement that "black lives
        matter" and on June 1 volunteered to help in any way needed with
        diversity and inclusion work. On June 2nd I sent my supervisor an email
        about the police violence during protests in Austin suggesting that TMF
        “make a statement by email to TMF employees committing TMF to
        fighting racism, ensuring that all members of the staff have a home at
        TMF, and offering support services to staff who may need them during
        this upsetting period.” No such statement was made.
        4.       On June 16, I again reached out to my supervisor to provide some
        feedback on a proposed internship program that he thought could be a
        part of a diversity initiative at the company. In that email I stated: “I think
        TMF needs to add diversity, equity, and inclusion to our list of core
        corporate values and then develop an internal initiative to operationalize
        and publicize those values and how they fit with and inform our other
        core values. Finally, the silence of company leadership on racism at this
        time is likely to present a barrier when seeking more diverse candidates
        for either the internship or employment more generally moving forward.
        The longer we wait to speak out, the more it will look like we are speaking
        from a position of guilt rather than one of commitment on these issues.
        Our work is intended to improve the lives and health of Medicare
        beneficiaries specifically and of all Americans more generally. Given that
        background I find it incongruous that we are unable to say that Black Lives
        Matter.” His response to me by phone was that this was reviewed by the
        company attorney and that the attorney had said something to the effect
        of “if you do that, you will never get another CMS contract.” Of course,
        that is simply false. I once again became concerned that the company’s
        purported diversity values were in name only.
        5.       On July 2, I shared an article on confronting structural racism in
        research and policy analysis with the head of communications (who is
        now the designated lead for an internal diversity group) which she told
        me would be forwarded on to the CEO and head of HR. I did not hear back
        from either of them on this. This was another red flag.
        6.       On July 7, I alerted a technical proposal lead that they had
        misused an analytics staff person's name. The staff person is South Asian.
        The person misusing her name replied and thanked me, as did the
        analytics staffer. On the same call, the head of business development
        misgendered the same staff person. I sent her an email on this and also
        an email to the staff person letting her know that I am available to her “if
        there are other instances in which you are experiencing these types or
        other sorts of microagressions” so that I can follow up. I shared both of
        these instances with my supervisor but I never heard back from the head

                                              43
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 44 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 48 of 59 PageID: 55



        of business development. There is an obvious pattern here, and a need
        for leadership to address these issues.
        7.       In mid-July, during a hiring process for an entry level position in
        the group that I lead (analytics), I became concerned about the screening
        process that was used for initial applicants. The process used by HR had
        led to a final pool of candidates that did not appear to include any black
        or Latinx candidates despite my efforts to target the listing to graduates
        of historically black colleges and universities and other public universities
        noted for their diversity through sharing on LinkedIn. As I am concerned
        about the effectiveness of minority recruitment efforts, I asked a
        question of the HR lead and asked if they could share the demographics
        of the initial applicant pool. The staff person told me that this would
        violate “EEO” rules as I might use the information to discriminate. After
        some back and forth with HR, during which they informed me that
        reading cover letters unless they are specifically required in the job
        posting is “discriminatory,” we had to repost the position and start over.
        The final candidate that I authorized hiring was an African-American
        woman just out of graduate training. If I did not advocate for this type of
        initiative, this candidate (and many other minorities) may have been
        overlooked.
        8.       In July, the company added a training in “unconscious bias.” I
        completed the training. On July 8, in my role as a quality improvement
        executive and as a person with already established interest in this topic,
        I shared my comments and concerns regarding the unconscious
        messages relayed by the training itself. Specifically, I noted that the
        program had been developed several years before the current incidents
        relating to racism, was set in a British context, and did not include US-
        specific examples. I noted my concern that this could send a subtle
        message that the company is not really committed to addressing these
        issues but is only going through the motions.
        9.       I have experienced discrimination myself. At numerous points in
        conversations with my supervisor prior to your email I was told that I
        “don't speak Texan.” When I discussed the email complaint with him by
        phone on 9/17, I pointed out the fact that the two allegations in your
        initial email were uncomfortably close to two classic antisemitic tropes:
        “pushy” and “cheap” and that people at the company know that I identify
        as Jewish. I also pointed out to him that the most recent communication
        from the CEO had highlighted the holidays upcoming in September as
        part of the information from the new diversity group. Despite the fact
        that the Jewish high holidays were fast approaching, the only holiday that
        was highlighted and described for September was “Grandparents Day.”
        He assured me that he had “never heard anyone say anything antisemitic
        at TMF” and that he would characterize me as having a “northeastern”
        style of communication that had rubbed the head of business
        development the wrong way since she has a more “Southern, even
        antebellum” style of communication. I pointed out that both the head of
        business development and I are native-born Floridians and that I did not
        consider that to be a reasonable distinction to draw.

                                             44
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 45 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 49 of 59 PageID: 56



        10.     In addition, I find it troubling that this investigation comes at the
        2-year mark of my employment when I will soon be vested in company
        contributions to my retirement account. As a 56-year old employee, a loss
        of these benefits would be especially significant.

        To be clear, before this investigation even began, I sounded the alarm
        about the lack of diversity and about discriminatory bias in the workplace.
        I was doing my job and following our so-called policies. While I have
        already explained to my direct supervisor that I thought the entire
        process around this complaint was retaliation for raising complaints and
        concerns about discrimination, it is now apparent to me that the
        investigation process itself was retaliation for bringing up racism as an
        issue at the highest levels of the company on multiple occasions.

        While I am hesitant to do so (responding seems to dignify the matter),
        here is my point-by-point response to the specific claims in the draft
        findings document:
        Point 1) the description of the meeting on 8/20 regarding the proposed
        revisions to the resume template falsely attributed the template design
        that was under discussion to me (“his preferred template”). In fact, the
        template under discussion had been developed through a collaborative
        process involving the head of communications (Emilie Fennell), a
        communications staff person (Jodi Bowen), a staff member from BD (Erin
        Van Landingham), and another member of the innovations group (Kris
        Calderon) and represented the consensus of the group. Greg Walker
        (from BD) then met with this group to let us know the feedback from BD
        on what the group had created. His feedback rejected all of the ideas of
        the group and reverted the look and feel of the document to the original
        design that we had been tasked with updating. I told him at the time that
        there was no point in continuing the process at this point since it
        appeared that the decision makers were the head of BD (and him). He
        suggested continuing the process, but I told him that it would be better
        for BD to take things from here. Later that day, Greg sent me an email
        thanking me for my “work and thoughts” on the design and agreed to
        take the concerns back to the BD team. I thanked him for his efforts and
        wished him the best of luck with the process going forward. He then
        responded that “today's call was helpful” and that he would “take any
        luck you can offer!” I heard nothing further until the complaint.
        Point 2) I was never dismissive of the work of any particular employee. I
        offered my unvarnished opinion about the state of the company website
        and its usefulness from a marketing perspective. The head of
        communications has on multiple occasions agreed with me on the need
        for substantially revising the website look and feel. Throughout this
        process, I have been especially mindful to thank the lead communications
        staffer redesigning the website (Hope Stehling), offering my sincere
        thanks for her hard work and attention to detail. The redesign process
        has been collaborative and collegial throughout.


                                             45
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 46 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 50 of 59 PageID: 57



        Point 3) I gave an accurate assessment of analytics staff support
        availability for new proposals. The assessment was communicated to my
        supervisor on numerous occasions with detailed data presentations.
        While I was out on PTO, my supervisor gave similar information using a
        different data source during a collaborative call between BD and the
        innovation group. Following my assessment, and discussion with my
        supervisor, I offered a solution for meeting these needs. Specifically, I
        offered to handle all such requests myself until the near term staffing
        availability problems could be solved. I have never refused any resources
        to BD and have been proactive about supporting any and all proposals.
        Point 4) I was asked to provide a last-minute review of the NAEMT
        proposal. It was my professional assessment that the proposal was poorly
        written and sloppily conceptualized. I asked the BD staff member (Erin
        Van Landingham) about the due date of the proposal and offered to
        rewrite it if there was time. She told me that it was already essentially out
        the door (why I was asked to review remains unclear) and that
        unfortunately there would not be an opportunity to revise this particular
        draft. She then asked me if I thought that the quality of this proposal was
        representative of other proposals I had reviewed for TMF. I told her that
        the existing process did not produce the highest quality proposals
        (something that CMS has confirmed in its recent review of TMF
        proposals) and that if we wanted a different result it would need to
        change. I do not think that TMF proposals are “garbage.” Rather, I think
        that improvement of technical quality is a business opportunity and is
        required for future growth of the company.
        Point 5) I regularly question bid decisions and strategy in order to provide
        the most effective support possible to BD efforts. As a member of the
        senior leadership of the company, I think that this is my duty. Recently, I
        questioned such a strategy decision on a proposal development call and
        was told, “we're not going to discuss that.” Following the meeting, I
        worked with the designated senior analyst for the proposal (Bethany
        Gabbard) to identify a staffing solution to support the proposal in
        question. This solution was offered less than one hour after the initial
        meeting with BD.
        Point 6) I was not rude and condescending in the January 2020 Strategic
        Planning meeting and received no feedback regarding my behavior
        between the meeting in January and the receipt of this document nearly
        10 months later. In the interim period, I have alerted my supervisor to
        several issues at TMF relating to diversity, equity, and inclusion. Since I
        have no idea what this aspect of the complaint references, I am unable
        to respond to the substance of it. Notably, at the Strategic Planning
        meeting I was tasked with implementing the one action item agreed on
        for immediate action - leading the purchase and implementation of new
        accounting and business development data systems (Deltek Costpoint
        and Deltek GovWin). I have successfully completed this task on time and
        under budget, realizing a significant savings off the initial price presented
        by Deltek.


                                             46
        MID-L-007812-20 11/10/2020 10:48:18 AM Pg 47 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 51 of 59 PageID: 58



                 There simply is no merit to any of the allegations made against
                 me. Although the company has been aware of the retaliation against me,
                 no one has done anything about it. I am tired of being treated in this
                 manner and I expect the company to do something about it now.

                 Thank you,

                 Jay Crosson, Ph.D.

                 Jay Crosson, Ph.D.
                 Quality Improvement Executive, Research and Assessment
                 TMF Health Quality Institute
                 Phone: 732-801-3872
                 Email: jay.crosson@tmf.org
                 Pronouns: he, him, his
                 https://link.edgepilot.com/s/6a53b16b/H_4FKL_r1US7jQimXWEP8Q?u=
                 http://www.tmf.org/                                            or
                 https://link.edgepilot.com/s/9c880c86/r89BPZZOkkKbZiCDadOKLQ?u=ht
                 tp://tmfqin.org/
                 Improving Lives by Improving the Quality of Health Care

          117.   Plaintiff received no response to this email whatsoever.

          118.   Plaintiff was never interviewed, he was never asked to provide documents, he

received no response to his complaints of prior discrimination/retaliation, he was never provided

a warning or otherwise subjected to any progressive discipline (which would have been retaliatory

too).

          119.   Rather, Defendants immediately and summarily terminated Plaintiff’s employment

the following business day, October 13, 2020.

          120.   Defendant Thomas emailed Plaintiff the following and attached a separation

agreement:

                 From: Stephen Thomas <Stephen.Thomas@tmf.org>
                 Date: October 13, 2020 at 4:01:34 PM EDT
                 To: jesse.crosson@gmail.com
                 Subject: Separation Agreement

                 Mr. Crosson,

                 Effective October 13, 2020 your employment with TMF has ended.
                 Attached is a Separation Agreement for your review, execution and

                                                  47
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 48 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 52 of 59 PageID: 59



               return to my attention. We will be sending you a copy by an overnight
               mail service. Information Security staff will be reaching out to you
               regarding return of equipment.

               Feel free to reach out if you have any questions.

               Stephen D. Thomas, SPHR, CCEP, CFE
               Senior Advisor to the President and CEO
               Chief Human Resources Officer

               TMF Health Quality Institute | Oak Creek Plaza, Suite 200 | 3107 Oak Creek Dr.
               | Austin, TX 78727
               512-334-1726 Direct | 512-329-6610 Main | 512-334-1779 Fax |
               stephen.thomas@tmf.org

       121.    According to the separation agreement presented to Plaintiff, Defendants falsely

assert Plaintiff’s employment is “being terminated due to a reduction in force.” See Ex. A hereto.

       122.    The separation agreement and stated reasons for termination constitute a thinly

veiled attempt to cover-up a pretextual and unlawful retaliatory termination.

       123.    The inconsistencies in these documents further prove Plaintiff was fired in

retaliation for pointing out racial inequities in the workplace and for reporting specific instances

of racial misconduct.

       124.    Defendants did not have an effective anti-harassment policy in place, Defendants

have not maintained an anti-harassment policy that is current and effective, and Defendants’ anti-

harassment policy existed in name only.

       125.    Defendants did not maintain useful formal and informal complaint structures for

victims of discrimination, harassment, and retaliation.

       126.    Defendants did not properly train their supervisors and/or employees on the subject

of discrimination, harassment, and retaliation.

       127.    Defendants failed to institute appropriate monitoring mechanisms to check the

effectiveness of the policies and complaint structures.



                                                     48
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 49 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 53 of 59 PageID: 60




        128.    Defendants did not have a commitment from the highest levels of management that

discrimination and harassment will not be tolerated.

               COUNT ONE – NJLAD RETALIATION/IMPROPER REPRISAL
        129.    Plaintiff repeats each and every allegation set forth above as if set forth fully herein

at length.

        130.    Plaintiff complained and/or protested against the continuing course of harassing,

discriminatory, and retaliatory conduct set forth at length above. Defendants had knowledge about

these complaints and/or protests.

        131.    As a direct result, Defendants took retaliatory action against Plaintiff.

        132.    Defendants are vicariously, strictly and/or directly liable to Plaintiff for unlawful

retaliatory conduct in violation of the NJLAD pursuant to N.J.S.A. 10:5-12(d).

        133.    As a proximate result of the aforementioned acts and omissions set forth herein,

Plaintiff has sustained emotional and pecuniary damages.

        WHEREFORE, Plaintiff demands judgment in his favor and against Defendants on this

Count, together with compensatory and equitable relief, all remedies available under the LAD,

punitive damages, pre- and post-judgment interest, attorney’s fees and costs of suit, and for such

other relief that the Court deems equitable and just. More specifically, Plaintiff demands judgment

against Defendants for harm suffered in violation of the NJLAD as follows:

        A.      Reinstatement of employment and all benefits;
        B.      Back pay and benefits;
        C.      Front pay and benefits;
        D.      Compensatory damages;
        E.      Consequential damages;
        F.      Reinstatement;
        G.      Punitive damages;
        H.      Prejudgment interest and enhancements to off-set negative tax consequences;
        I.      Any and all attorneys’ fees, expenses and/or costs, including, but not limited
                to, court costs, expert fees and all attorneys’ fees incurred by Plaintiff in the

                                                  49
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 50 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 54 of 59 PageID: 61




               prosecution of this suit (including enhancements thereof required to off-set
               negative tax consequences and/or enhancements otherwise permitted under
               law);
        J.     Such other relief as may be available pursuant to the LAD and which the
               Court deems just and equitable;
        K.     Ordering Defendants to take appropriate corrective action to stop and prevent
               retaliation at the workplace;
        L.     Ordering Defendants to take appropriate corrective action to stop and prevent
               harassment at the workplace;
        M.     Ordering Defendants to undergo anti-discrimination training;
        N.     Ordering Defendants to undergo anti-retaliation training;
        O.     Ordering Defendants to undergo anti-harassment training;
        P.     Ordering Defendants to undergo workplace civility training;
        Q.     Ordering Defendants to undergo bystander intervention training;
        R.     Ordering Defendants to engage a research organization to assess the
               effectiveness of their anti-discrimination training;
        S.     Ordering Defendants to engage a research organization to assess the
               effectiveness of their anti-retaliation training;
        T.     Ordering Defendants to engage a research organization to assess the
               effectiveness of their anti-harassment training;
        U.     Ordering Defendants to engage a research organization to assess the
               effectiveness of their workplace civility training;
        V.     Ordering Defendants to engage a research organization to assess the
               effectiveness of their bystander intervention training;
        W.     Ordering Defendants to identify an appropriate professional to investigate any
               future complaints of discrimination;
        X.     Ordering Defendants to identify an appropriate professional to investigate any
               future complaints of harassment;
        Y.     Ordering Defendants to identify an appropriate professional to investigate any
               future complaints of retaliation; and
        Z.     Such other relief as may be available and which the Court deems just and
               equitable.

               COUNT TWO – NJLAD AIDING AND ABETTING LIABILITY
       AS TO INDIVIDUAL DEFENDANTS THOMAS, LOVATO, AND MANLEY


        134.   Plaintiff repeats each and every allegation set forth above as if set forth more fully

at length.




                                                 50
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 51 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 55 of 59 PageID: 62




        135.    Based on Plaintiff’s attempt to increase diversity and inclusion at Defendant TMF,

Defendant Thomas, Lovato, and Manley made up this retaliatory scheme full of false allegations

to terminate Plaintiff.

        136.    Individual Defendants treatment of Plaintiff violates the NJLAD which expressly

prohibits any unlawful employment discrimination against any person because of any protected

class characteristic, including, but not limited to race, creed, color, national origin, ancestry, age,

marital status, civil union status, domestic partnership status, affectional or sexual orientation,

genetic information, pregnancy, sex, gender identity or expression, disability or atypical hereditary

cellular blood trait of any individual, etc.

        137.    Individual Defendants aided, abetted, incited, compelled and/or coerced, and/or

attempted to aid, abet, incite, compel and/or coerce Defendant TMF to commit acts and omissions

that were in violation of the NJLAD by committing affirmatively harassing, discriminatory, and

retaliatory acts toward Plaintiff in violation of the supervisory duty to halt or prevent harassment,

retaliation, and discrimination, rendering each of them individually and collectively liable to

Plaintiff pursuant to N.J.S.A. 10:5-12(e).

        138.    As a proximate result of the aforementioned acts and omissions set forth herein,

including disability discrimination, hostile workplace interactions, and pretextual attempts of

explaining the discriminatory acts, Plaintiff has sustained emotional and pecuniary damage

        WHEREFORE, Plaintiff demands judgment in his favor and against Individual

Defendants on this Count, together with compensatory and equitable relief, all remedies available

under the LAD, punitive damages, pre- and post-judgment interest, attorney's fees and costs of

suit, and for such other relief that the Court deems equitable and just. More specifically, Plaintiff

demands judgment against Defendants for harm suffered in violation of the NJLAD as follows:



                                                  51
MID-L-007812-20 11/10/2020 10:48:18 AM Pg 52 of 54 Trans ID: LCV20202025038
Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 56 of 59 PageID: 63




  A.    Reinstatement of employment and all benefits;
  B.    Back pay and benefits;
  C.    Front pay and benefits;
  D.    Compensatory damages;
  E.    Consequential damages;
  F.    Reinstatement;
  G.    Punitive damages;
  H.    Prejudgment interest and enhancements to off-set negative tax consequences;
  I.    Any and all attorneys' fees, expenses and/or costs, including, but not limited to,
        court costs, expert fees and all attorneys' fees incurred by Plaintiff in the
        prosecution of this suit (including enhancements thereof required to off-set
        negative tax consequences and/or enhancements otherwise permitted under law);
  J.    Such other relief as may be available pursuant to the LAD and which the Court
        deems just and equitable;
  K.    Ordering Defendants to take appropriate corrective action to stop and prevent
        retaliation at the workplace;
  L.    Ordering Defendants to take appropriate corrective action to stop and prevent
        harassment at the workplace;
  M.    Ordering Defendants to undergo anti-discrimination training;
  N.    Ordering Defendants to undergo anti-retaliation training;
  O.    Ordering Defendants to undergo anti-harassment training;
  P.    Ordering Defendants to undergo workplace civility training;
  Q.    Ordering Defendants to undergo bystander intervention training;
  R.    Ordering Defendants to engage a research organization to assess the effectiveness
        of their anti-discrimination training;
  S.    Ordering Defendants to engage a research organization to assess the effectiveness
        of their anti-retaliation training;
  T.    Ordering Defendants to engage a research organization to assess the effectiveness
        of their anti-harassment training;
  U.    Ordering Defendants to engage a research organization to assess the effectiveness
        of their workplace civility training;
  V.    Ordering Defendants to engage a research organization to assess the effectiveness
        of their bystander intervention training;
  W.    Ordering Defendants to identify an appropriate professional to investigate any
        future complaints of discrimination;
  X.    Ordering Defendants to identify an appropriate professional to investigate any
        future complaints of harassment;
  Y.    Ordering Defendants to identify an appropriate professional to investigate any
        future complaints of retaliation; and
  Z.    Such other relief as may be available and which the Court deems just and
        equitable




                                        52
    MID-L-007812-20 11/10/2020 10:48:18 AM Pg 53 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 57 of 59 PageID: 64




               DEMAND FOR DISCOVERY OF INSURANCE COVERAGE

       Pursuant to Rule 4:10-2(b), demand is made that Defendants disclose to Plaintiff's attorney

whether or not there are any insurance agreements or policies under which any person or firm

carrying on an insurance business may be liable to satisfy part or all of the judgment which may

be entered in this action or indemnify or reimburse for payments made to satisfy the judgment and

provide Plaintiff's attorney with true copies of those insurance agreements or policies, including,

but not limited to, any and all declaration sheets. This demand shall include and cover not only

primary insurance coverage, but also any excess, catastrophe, and umbrella policies.



                               DEMAND FOR TRIAL BY JURY

       Plaintiff demands a trial by jury on all issues.



                                              McOmber McOmber & Luber, P.C.
                                             Attorneys for Plaintiff, Jesse C. (Jay) Crosson, Ph.D.


Dated: November 10, 2020                      /s/ MATTHEW A. LUBER, ESQ.




                                                 53
     MID-L-007812-20 11/10/2020 10:48:18 AM Pg 54 of 54 Trans ID: LCV20202025038
    Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 58 of 59 PageID: 65




                               DESIGNATION OF TRIAL COUNSEL

        Pursuant to Rule 4:25-4, MATTHEW A. LUBER, ESQUIRE, is hereby designated as

trial counsel for Plaintiff.

                                        CERTIFICATION

        Pursuant to Rule 4:5-1, it is hereby certified that, to the best of my knowledge, there are

no other civil actions or arbitration proceedings involving this matter with respect to this matter

and no other parties need to be joined at this time.

        I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.




                                               McOmber McOmber & Luber, P.C.
                                              Attorneys for Plaintiff, Jesse C. (Jay) Crosson, Ph.D.


Dated: November 10, 2020                      /s/ MATTHEW A. LUBER, ESQ.




                                                 54
        MID-L-007812-20 11/10/2020 10:48:18 AM Pg 1 of 1 Trans ID: LCV20202025038
      Case 3:20-cv-18800 Document 1-1 Filed 12/11/20 Page 59 of 59 PageID: 66




                        Civil Case Information Statement
Case Details: MIDDLESEX | Civil Part Docket# L-007812-20

Case Caption: CROSSON JESSE VS TMF HEALTH                        Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
QUALITY I NSTITUTE                                               Document Type: Complaint with Jury Demand
Case Initiation Date: 11/10/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: MATTHEW ALLEN LUBER                               Is this a professional malpractice case? NO
Firm Name: MCOMBER MCOMBER & LUBER, PC                           Related cases pending: NO
Address: 54 SHREWSBURY AVE                                       If yes, list docket numbers:
RED BANK NJ 07701                                                Do you anticipate adding any parties (arising out of same
Phone: 7328426500                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : CROSSON, JESSE, C
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: JESSE C CROSSON? NO

(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

11/10/2020                                                                                  /s/ MATTHEW ALLEN LUBER
Dated                                                                                                         Signed
